                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA



  KELLI SPRINGER, ET AL. CIVIL ACTION

  VERSUS

  USAA CASUALTY INSURANCE NO: 18-00775-BAJ-EWD
  COMPANY

                              RULING AND ORDER

      Before the Court is the Motion for Partial Summary Judgment (Doc. 25)

filed by Plaintiffs Kelli Springer and Joseph Springer. Defendant filed a response in

opposition (Doc. 26). For the following reasons, the Motion for Partial Summary

Judgment (Doc. 25) is GRANTED.

   I. FACTUAL BACKGROUND

      On July 13, 2018, Plaintiffs filed suit against Defendant, their automobile

insurance provider, to recover damages resulting from an October 21, 2016 car


accident caused by Casey Short. (Doc. 1-2). According to the allegations in the

Petition for Damages, Short's insurance policy limit is $25,000. Id. Plaintiffs allege

that their damages exceed the insurance coverage available to Short. Id. Plaintiffs

further allege that Ms. Springer holds an insurance policy which includes coverage

for the liability of underinsured motorists in the amount of $300,000. Id.

   II. LEGAL STANDARD

       The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a


                                          1
matter of law." Fed. R. Civ. P. 56(a). In determining whether the movant is entitled


to summary judgment, the court views the facts in the light most favorable to the

nonmovant and draws all reasonable inferences in the nonmovant's favor. Coleman


v. Hoi^s. Lzdep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).


      After a proper motion for summary judgment is made, the nonmovant "must


set forth specific facts showing there is a genuine issue for trial." Anderson v. Liberty


Lobby, Inc., 477 U.S. 242, 250 (1986) (internal citations omitted). At that moment,

the court does not evaluate the credibility of witnesses, weigh the evidence, or resolve


factual disputes. Int'l Shortstop, Inc. v. Holly's, Inc., 939 F.2d 1257, 1263 (5th Cir.


1991), cert. denied, 502 U.S. 1059 (1992). However, if "the evidence in the record is

such that a reasonable jury, drawing all inferences in favor of the non-moving party,


could arrive at a verdict in that party s favor, the motion for summary judgment

must be denied. Id.


      The nonmovant's burden is not satisfied by some metaphysical doubt as to the

material facts, or by conclusory allegations, unsubstantiated assertions, or a mere


scintilla of evidence. Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)

(internal quotations omitted). Summary judgment is appropriate if the nonmovant

"fails to make a showing sufficient to establish the existence of an element essential

to that part/s case." Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).


   III. DISCUSSION

      In order for an insured to recover on an underinsured motorist claim, the


insured must 1) establish that the insurer received sufficient facts which fully




                                            2
apprised it that the owner or operator of the other vehicle involved in the accident

was underinsured, 2) establish that the underinsured was at fault, 3) establish that

such fault gave rise to damages, and 4) establish the extent of those damages.

Lnquette v. Allstate Ins, (Indem.) Co., 174 So. 3d 736, 742 (2015). An underinsured

motorist is one whose automobile liability insurance on a motor vehicle is less than


the amount of damages suffered by an insured. Gillmer v. Par. Sterling Stuckey, 30


So. 3d 782, 785 (2009).

      The burden of proving the underinsured status of the owner or operator of the

other vehicle rests with the plaintiff. Finley v. ""ABC" Ins. Co., 946 So. 2d 330, 334

(2006). La. Stat. Ann. § 22:1295 provides procedures through which the plaintiff may

establish a prima facie case that the owner or operator was underinsured. Id. If the


plaintiff fails to follow these procedures, she must prove such facts by any other

admissible evidence. Id.


      Plaintiffs move for summary judgment on the issues of Short's fault and

causation. Defendant stipulates that Casey was negligent, and that his negligence

served as the sole cause of the accident. (Doc. 26-2 at 1). Thus, Plaintiffs' motion for


partial summary judgment is granted insofar as it rests on this basis.

      Plaintiffs also move for summary judgment on the issue of Casey s status as

underinsured. Defendant admits that Casey had an automobile policy with a bodily

injury liability limit of $25,000 per person. (Id. at 2). To prevail on summary

judgment, therefore, Plaintiffs must establish that their damages exceed $25,000.

      In their Statement of Undisputed Facts, Plaintiffs allege that their damages



                                           3
exceed $25,000. (Doc. 25-2 at 3). Plaintiffs have also provided the Court with

documentation of medical expenses in excess of $65,000 that do not include medical

expenses related to a third surgery Ms. Springer underwent. Id. In its Statement of


Contested Material Facts, Defendant does not deny that Plaintiffs' damages exceed

$25,000; rather, Defendant denies that those damages exceed $53,703.60. (Doc. 26-2

at 2). The Court finds that Plaintiffs have established a prima facie case that their

damages exceed $25,000 and, therefore, that Casey was uninsured. At trial, the


burden will rest with Defendant to put forth evidence of other underlying liability

coverage, or evidence supporting a legal presumption of such coverage. Gillnzer, 30


So. 3d at 787.


   IV. CONCLUSION

      Accordingly,

      IT IS ORDERED that Plaintiffs' Motion for Partial Summary Judgment

(Doc. 25) is GRANTED.




                            Baton Rouge, Loqisiana, this ^11 day of January, 2020.


                                                    ^<
                                       JUDGE BRIAN A/rJACl3SON
                                       UNITED STATES'MWkICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
